Per Curiam.
Respondent was admitted to practice by this Court in 2004. He was previously admitted in Texas in 2002, where he maintains an office for the practice of law.
By orders dated May 5, 2011 and October 31, 2012, the State Bar of Texas imposed two public reprimands upon respondent after finding that he engaged in professional misconduct by, among other things, neglecting a client matter in a criminal case and failing to keep a client informed about the status of an immigration matter.
As a result of the discipline imposed in Texas, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Petitioner also advises that respondent is not in compliance with the attorney registration requirements (see Judiciary Law § 468-a; 22 NYCRR part 118). Respondent has filed a responsive affidavit, which we conclude does not establish any of the available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]). Having considered the nature of respondent’s misconduct and the consequent discipline imposed in Texas, we conclude that respondent should be censured in this state. He is also directed to submit to petitioner proof of his compliance with the attorney registration requirement and payment of the attorney registration fees within 30 days of the date of this decision.
*1189Peters, P.J., Rose, Lahtinen and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured; and it is further ordered that respondent is directed to submit to petitioner proof of his compliance with the attorney registration requirements and payment of the attorney registration fees within 30 days of the date of this decision.